{¶ 1} On September 25, 2003, pro se Relator, Roger Frymyer, Jr., filed this original action requesting that this court issue a writ of mandamus ordering Respondent, Honorable William Harris, Judge of the Monroe County Court of Common Pleas, to credit him with 23 days of jail time credit.
 {¶ 2} In order for this court to issue a writ of mandamus, a Relator must demonstrate that he has a clear legal right to the relief prayed for, that the Respondent is under a clear legal duty to perform the act Relator requests, and that Relator has no plain and adequate remedy in the ordinary course of law. State ex rel. Botkins v. Laws (1994),69 Ohio St.3d 383; State ex rel. Westchester v. Bacon (1980),61 Ohio St.2d 42, paragraph one of the syllabus. Relator fails to meet the requirements of mandamus.
 {¶ 3} Relator had an adequate remedy by way of direct appeal. "Alleged errors regarding jail time credit are not cognizable in mandamus, but may be raised by way of defendant's direct appeal of his criminal case." State ex rel. Rankin v. Ohio Adult Parole Auth.,98 Ohio St.3d 476, 479, 2003-Ohio-2061, at ¶ 10, citing State exrel. Jones v. O'Connor (1999), 84 Ohio St.3d 426. Therefore, any alleged error in jail time credit should have been addressed through a direct appeal after sentence was imposed.
 {¶ 4} For the foregoing reasons, this petition is dismissed. Costs of this proceeding are taxed against Relator. Final Order. Clerk to serve notice as provided by the Civil Rules.
Waite, P.J., Vukovich and  Donofrio, JJ.,  concur.